IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              December 21, 2007
                               No. 06-41604
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk


UNITED STATES OF AMERICA
                                         Plaintiff-Appellee

v.

LUIS ALBERTO HAGEN-PORRAS

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 5:06-CR-576-2


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
     Defendant-Appellant Luis Alberto Hagen-Porras appeals his guilty-plea
conviction for possession with intent to distribute marijuana. Hagen-Porras
contends that the district court abused its discretion in not allowing him to
withdraw his plea and that his conviction should be reversed because his plea
was not knowing and voluntary. Hagen-Porras insists that he is innocent and
that he pleaded guilty under pressure from his trial attorney in the mistaken



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41604

belief that he was certain to be convicted and certain to receive the ten-year
mandatory minimum sentence if he proceeded to trial.
      We review a district court’s denial of a motion to withdraw a guilty plea
for abuse of discretion. United States v. Powell, 354 F.3d 362, 370 (5th Cir.
2003). When determining whether to allow a defendant to withdraw his guilty
plea, the district court should consider if: (1) the defendant asserted his
innocence, (2) withdrawal would prejudice the government, (3) the defendant
delayed in filing his withdrawal motion, (4) withdrawal would substantially
inconvenience the court, (5) close assistance of counsel was available, (6) the
original plea was knowing and voluntary, and (7) withdrawal would waste
judicial resources. See United States v. Carr, 740 F.2d 339, 343-34 (5th Cir.
1984). The defendant has the burden of establishing a fair and just reason for
withdrawing his plea. See United States v. Still, 102 F.3d 118, 124 (5th Cir.
1996). The decision whether to allow a defendant to withdraw a plea is based
on the totality of the circumstances. See Powell, 354 F.3d at 370.
      In this case, the district court denied Hagen-Porras’s motion to withdraw
his plea after finding that his plea was knowing and voluntary and that his
attorney represented him zealously. Hagen-Porras has not shown that these
findings are incorrect. See Still, 102 F.3d at 124. The district court’s judgment
is, in all respects,
AFFIRMED.




                                       2